Exhibit 10.16

TEXAS INDUSTRIES, INC.

ANNUAL INCENTIVE PLAN

adopted pursuant to the

Master Performance-Based Incentive Plan

This Annual Incentive Plan is adopted by the Compensation Committee of the Board
of Directors pursuant to the Texas Industries, Inc. Master Performance-Based
Incentive Plan (“Master Incentive Plan”). This Annual Incentive Plan is subject
to all of the terms and conditions of the Master Incentive Plan. Terms not
defined in this Annual Incentive Plan have the same meanings as in the Master
Incentive Plan. Amendments and exceptions to this Annual Incentive Plan may be
made only in the manner provided in the Master Incentive Plan.

 

A. Performance Period

Fiscal year 2011

 

B. Component Plans and Participants

This Annual Incentive Plan is comprised of the following component plans:

Regional Plans:

Central Region Plan–Participants are managers of each facility or operation in
the region comprised of Texas, Oklahoma, Louisiana and any state other than
those in the Western Region, and other Employees in such region who are not
included in the TXI Plan or another incentive plan (such as an
operations/production plan or a sales plan).

Western Region Plan–Participants are managers of each facility or operation in
the region comprised of California and Colorado, and other Employees in such
region who are not included in the TXI Plan or another incentive plan (such as
an operations/production plan or a sales plan).

TXI Plan:

Participants are the President and CEO, Vice Presidents, other Officers,
Employees in staff functions (Information Services, Legal, Environmental, Human
Resources, Real Estate (i.e., Brookhollow entities), Controller, Financial
Services, Treasury, etc.) and Employees in operating functions that cover more
than one region.



--------------------------------------------------------------------------------

C. Return on Equity Objective

The Company has established an objective of having, over time, an average return
on equity (“ROE”) at least 25% better than the U. S. manufacturing industry
average. The Company’s annual ROE objective is translated into a
return-on-assets (“ROA”) goal, which allows Participants to use the Company’s
monthly accounting of operating results to calculate progress toward goal
achievement.

 

D. ROA Goals

This Annual Incentive Plan establishes minimum and target ROA goals. The
combined result of regional performances meeting the minimum goal should produce
a ROE better than the U.S. manufacturing industry annual average of 12%.

 

E. ROA Calculations

ROA for a region is calculated by dividing Performance Period operating profit
for the region (earnings before corporate overhead, interest and taxes) by the
average book value of the adjusted operating assets of the region (which is then
expressed as a percentage by multiplying the result by 100).

The average book value of the adjusted operating assets of a region is
determined by averaging the book values of the adjusted operating assets at the
beginning of the Performance Period and the end of each fiscal quarter in the
Performance Period. If significant assets are added or removed during a quarter,
the book value at the end of such quarter will be adjusted by prorating the new
or removed assets based on the time operated during such quarter.

Profits and losses considered to be extraordinary (e.g., the sale of a major
operating facility) will not be included in the ROA calculation. The
Administrative Committee will make the decision whether an asset is significant
or profits and losses are extraordinary.

Operating profit and assets are adjusted in order to treat assets on operating
leases as owned assets. All ROA calculations include the costs of incentive
Awards (i.e., the Award costs for a region will be included in the ROA
calculation for that region).

 

Page 2



--------------------------------------------------------------------------------

F. Participant Eligibility Levels

PARTICIPANT ELIGIBILITY LEVEL A

 

  •  

Non-exempt employees

PARTICIPANT ELIGIBILITY LEVEL B

 

  •  

Exempt non-supervisory employees.

PARTICIPANT ELIGIBILITY LEVEL C

 

  •  

Supervisory positions in Salary Grades 11 or below.

 

  •  

Exempt Employees in Salary Grades 10 or above reporting directly to a Vice
President.

PARTICIPANT ELIGIBILITY LEVEL D

 

  •  

All employees in Salary Grades 12 or above.

PARTICIPANT ELIGIBILITY LEVEL E

 

  •  

All officers of TXI excluding the President/CEO

PARTICIPANT ELIGIBILITY LEVEL F

 

  •  

President/CEO

 

Page 3



--------------------------------------------------------------------------------

G. Base Award Percentage Schedule

The ROA achieved by a region determines the BASE AWARD PERCENTAGE for
Participants in that region:

BASE AWARD PERCENTAGE SCHEDULE

 

     REGIONAL ROA % *

BASE AWARD PERCENTAGE

   Central Region    Western Region

6 **

   15.0    15.0

8

   16.5    16.5

10 ***

   18.0    18.0

12

   19.0    19.0

14

   20.0    20.0

16

   21.0    21.0

18

   22.0    22.0

20

   23.0    23.0

22

   24.0    24.0

24

   25.0    25.0

26

   26.0    26.0

 

* For achievement above those listed, add 2% to the BASE AWARD PERCENTAGE for
each 1% increase in a Regional ROA.

** Minimum Goal

*** Company Objective

The “BASE AWARD PERCENTAGE” for the TXI Plan is the sum of the achieved weighted
regional BASE AWARD PERCENTAGES, where each regional BASE AWARD PERCENTAGE is
pro-rated by the book value of such region’s adjusted assets (as calculated in
Section E) as a percent of the sum of the book values of the adjusted assets of
all regions.

 

Page 4



--------------------------------------------------------------------------------

H. Award Calculation

A Participant’s Award amount is determined as follows:

 

  •  

A Participant’s eligibility level (defined in Section F) determines the AWARD
MULTIPLIER shown below:

 

Participant
Eligibility Level

   AWARD
MULTIPLIER

A

   1.0

B

   1.5

C

   2.0

D

   2.5

E

   3.0

F

   4.0

 

  •  

The TOTAL AWARD PERCENTAGE is calculated by multiplying the Participant’s BASE
AWARD PERCENTAGE (defined in Section G) by the his or her AWARD MULTIPLIER

 

  •  

The Award amount is the TOTAL AWARD PERCENTAGE multiplied by the Participant’s
regular earnings (including overtime, but excluding earnings from incentive
payments and Awards) for the Performance Period.

 

I. Other Incentive Plans

Operations/Production Plans and Sales Plans are described in this document to
provide the authority for management to develop individual incentive plans that
will provide all eligible employees an opportunity to participate in an
incentive plan. There are approximately 25 such plans in any Fiscal Year. The
specific terms of such plans are contained in separate documents, but generally
have the following characteristics.

OPERATIONS/PRODUCTION PLANS

Operations or production plans cover individual plant and operating areas whose
performance can be more directly influenced by employees. Participation in these
plans can vary year-to-year and generally will include employees who are
directly involved in the production process with the exception of
Plant/Operation Managers.

Production plan objectives contribute to regional plan goals but are not tied
directly to their ROA achievement. These plans are tailored to local needs and
pay for improvement or above average performance. Plans may vary in goal
achievement, timing of awards (weekly, monthly, quarterly, or annually),
objectives and award amounts. Base award amounts can vary from 5% to 15%
although they are expected to average 5% over time.

 

Page 5



--------------------------------------------------------------------------------

SALES PLANS

Sales plans cover business units where individual performance can be more
directly influenced by employees. Participation in these plans can vary
year-to-year and generally will include sales, marketing, customer relations,
and/or administrative support employees directly involved in the sales process.

Sales plan objectives contribute to regional plan goals. These plans are
tailored to business unit markets and pay for improvement or above average
performance. Plans may vary in goal achievement, timing of awards (quarterly or
annually), objectives and award amounts. Base award amounts can vary from 10% to
25% depending on the participant level similar to the TXI and Regional Plans.

 

Page 6